DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection(s) to the drawings are withdrawn as a result of the amendment.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (holding means, elastically deformable means, means for blocking, means for holding)
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the cross member and the connecting element form an element”, this is unclear. The claim recites two different structures the cross member and the connecting rod, thus it is already not a single element. Does the applicant mean that the cross member and the connecting rod are joined to make a single assembly? Or that the cross member is a specific portion of the cross member? It is unclear to the examiner what structure would meet this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 9,089,965 B1 and in view of Kennedy US 2012/0217276 A1.
Regarding claim 11 Cheng discloses a package for conveying an object between two destinations (toolbox with handles meant to move objects/tools from one location to another) comprising a case (10 first box, Figs. 1 and 5-11) having a bottom and a peripheral rim, the package also comprising a cover (1 Fig. 24, modified Fig. 6 see below) rotatably mounted on a side (right side) carrying the peripheral rim around a first axis of rotation (2, Fig. 24), and which can adopt:
an open position in which the cover (1) is spaced from the peripheral rim (Fig. 9); 
a closed position in which the cover (2) is folded over the case and closes the latter (Figs.6-7), 
the package further comprising holding means for maintaining the object to be transported in the case (3, Fig. 24), wherein the holding means comprise a frame (outer walls of 3, which is the middle box 20) rotatably mounted on the side carrying the peripheral rim in the vicinity of the bottom of the case, about a second axis of rotation (4, Fig. 24) below the first axis of rotation of the cover on the case (4 is directly below 2) while the case is in the closed position, 
the frame being able to adopt: a holding position in which the frame extends substantially parallel to the bottom of the case and surrounds the object to be transported (object will be placed into the box to be transported and is surrounded by the walls of the box and the bottom portion of the frame is always parallel to the bottom of the case, Figs. 1 and 5-11); 
a handling position in which the frame is spaced from the bottom of the case (frame 3 is always spaced above the bottom 5 of the case 10), 
and a connecting element (50 second plate, Figs. 1 and 5-11) for connection between the frame (2) and the cover (1), the connecting element (50) being rotatably mounted on the cover and on the frame (Figs. 6 and 9), the connecting element (50), the cover (1), the side carrying the peripheral rim (right side of 10)  and the frame (3) together forming a deformable parallelogram (together shaped like a parallelogram in Fig. 6 and is deformed to the open position in Fig. 9 and is thus a deformable parallelogram).
Cheng is silent to the holding means also comprising elastically deformable means extending inside the frame.
Kennedy teaches a frame (11 base member, Figs. 1-3) with elastically deformable holding means (20 flexible securing strap, Fig.1, paragraph [0030] lines 16-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Cheng to include the elastically deformable holding mean as taught by Kennedy as doing so is well known in the art and would yield predictable results. Additionally, elastically deformable holding means allow for the user to easily place and remove objects within the package and prevent damage to the object that can be caused by them shifting (paragraph [0015] lines 10-13).

    PNG
    media_image1.png
    603
    557
    media_image1.png
    Greyscale

Regarding claim 12 Cheng as modified discloses the package of claim 11 and further discloses wherein the frame (3) comprises two side members (sides of box 3 (which is the middle box 20) with holes 21, Fig. 1) parallel to each other and a cross member (left side wall opposite of the label 20 for the middle box shown in Fig.1) joining the two side members opposite the side carrying the peripheral rim (right side of 10, Fig. 1).  
Regarding claim 14 Cheng as modified discloses the package of claim 11 and further discloses wherein the connecting panel (50) is in the shape of a flat panel (Figs. 1-11).  
Regarding claim 15 Cheng as modified discloses the package of claim 11 and further discloses wherein the package is made from four panels that are opposite each other in pairs, wherein one of the panels forms the side carrying the peripheral rim (the sidewalls of 10, Fig. 1).
Regarding claim 18 Cheng as modified discloses the package of claim 11 and further discloses wherein the elastically deformable means are in the form of an elastic fabric (paragraph [0031], lines 25-27).  
Regarding claim 19 Cheng as modified discloses the package of claim 11 and further discloses wherein the package comprises means for holding (501 second link, helps to hold the cover in position) the cover (3) in the closed position (Fig. 6).  
Regarding claim 20 Cheng as modified discloses the package of claim 19 and further discloses wherein the means for holding the cover in the closed position (Fig. 6) comprise: 
an opening (21 hole, Fig. 1) made in the cover;  
an aperture (21 on the left side of the end wall of middle box 20, Fig. 1) made in a peripheral rim, distant from the first axis of rotation (opposite side of the 1 from 2) of the cover with respect to the case, and a collar (70 pivots going into the opening and aperture holding 501 onto the side of the cover 1) passing through the opening and the aperture.   



Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues that “the upper box 20 in Cheng fails to be rotatably mounted”, examiner disagrees. The cover 1 (upper box 20, Fig. 24) is mounted via the connection plates 50 and rotates on the axis (2, Fig. 24) from the closed position in Figs. 6-7 to an open position shown in Fig. 9. Rotate means to move about an axis or a center and in this case the cover moves about the axis at 2. Applicant argues that “the upper box 20 in Cheng is not mounted on a side carrying the peripheral rim, but instead mounted by a combination of two connection plates connected to two separate sides of lower box 20”, the combination of two connection plates are both on the right side of the package and is thusly mounted on a side carrying the peripheral rim, the claim does not recited that the cover need to be mounted directly to a side, or directly to a side panel or side wall. 
Applicant argues that “the lower boxes 20 do not rotate compared to a side carrying the peripheral rim in the vicinity of the bottom of the base, about a second axis of rotation”, examiner disagrees. The frame 3 (Fig. 24/lower box 20) rotates from a closed position in Figs. 6 and 7 and rotates (moves about an axis) on the second axis of rotation 4 to an open position shown in Figs. 8 and 9. Applicant argues that “the lower box 20 in Cheng is not mounted on a side carrying the peripheral rim, but instead mounted by a combination of two connection places connected to two separate sides of case 10”, the combination of two connection plates are both on the right side of the package and the frame is thusly mounted on a side carrying the peripheral rim. Again, the claim does not recite that the holding means need to be directly mounted to a side, or directly to a side panel or side wall, or only one side. 
Applicant argues that “because the bottoms surface of the lower box 20 in Cheng forms a cover for first box 10 in Cheng, the lower box does not hold the object in the case” this is unclear as that is exactly what it does do and further argues that “lower box 20 in Cheng may be substantially parallel to the bottom of the case, but it does not surround an object to be transported” examiner disagrees. When the holding means 3 are in the closed position it fully covers (surrounds) the contents of the case 10 and prevents them from exiting the case, thusly holding the objects in the case and meets the claim limitation for maintain the object in the case, the frame having a holding position with the frame substantially parallel to the bottom of the case and surrounding the object.
Applicant argues that the “combination of features does not form any type of parallelogram”, the cover, the frame and connecting element on the side carrying the peripheral rim make a four sided rectilinear figure with opposite sides being parallel which is a parallelogram. The frame and cover are rectangular in shape on the side with the peripheral rim and the connecting element attaches the two, thusly the overall shape formed by these elements in a parallelogram, and when the case is opened that shape changes (is deformed) and the elements rotate to different positions.
In response to applicant's argument that Cheng and Kennedy are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Cheng and Kennedy are directed to a toolbox, which is a container with the express purpose of moving objects (tools) from one place to another. Applicants paragraph [0002] recites “a container, for conveying objects between two destinations by means of a package” which is analogous to a toolbox as it serves the same purpose and is not a “remote technical field” as alleged by the applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735